Robinson, J.
This suit is based on a written lease of the Gardner Hotel property in New England and on a bond to pay the rent and on an assignment of the lease and bond. The lease was for one year from December 15, 1916. The lessees covenanted to pay the lessor, his heirs or assigns, as rent for the use of the property, $375 a month. To secure the same the lessees, Davis and wife, with the appellants as sureties, made to the lessor an undertaking in the sum of $1,500 to pay the rents. The lease was attached to and made a part of the bond or undertaking.
On August 30, 1917, the lessor did in writing transfer to L. L. Gardner, for the use of himself and his co-plaintiff, the lease and bond, with all sums due or to become due thereon. This action is based on the lease, the bond, and the transfer. The judgment is for the precise amount of rent due on the lease, viz. $594.48, with interest. There being no facts in dispute, both parties moved for a directed verdict, and the court dismissed the jury and gave judgment for the plaintiff.
Appellant relies on three points or propositions:
(1) That the bond is not assignable.
(2) That the bond is a joint obligation, and the principals should have been joined as parties defendant.
*516(3) That the action is on an unliquidated demand without joining the principals.
Neither point has any real merit.
A right arising out of an obligation is the property of the person to whom it is due and may be transferred as such. Code, § 5783.
The lease and the bond were an obligation to pay a definite sum as rent. The right to the rent' was the property of the lessor, and it was transferable as such. Besides, the lease was made a part of the bond, and it contained a covenant to pay the rent to the lessor, his heirs or assigns.
The second point is on the nonjoinder of the lessees, who, it appears, had left the state and had no property in the state. The evidence shows that an effectual joinder of the lessees was an impossibility, and the law neither does nor requires idle acts. Besides this, the defendants have waived the objection of nonjoinder. Such an objection must be taken by answer or demurrer. Code, §§ 7442-7447. If the complaint had shown that the lessees were alive and within the jurisdiction of the court, the objection might have been taken by demurrer. As the complaint made no such showing, defendants might have answered that the lessees were joint parties to the contract, and that they were alive and at a certain place within the state.
The third point has no shade of merit. This is not an action for damages. It is-an action on contract for a precise amount, and there is no claim that the judgment is for a cent more than is due.
Affirmed.
Christianson and Birdzell, JJ., concur.
Grace, C. J., and Bronson, J., concur in the result.